Title: General Orders, 3 November 1780
From: Washington, George
To: 


                        
                            Head Quarters Totowa Friday November 3d 1780
                            Parole Totowa
                            Countersigns Upton, West.
                            Watchword Watch
                        
                        For the Day Tomorrow
                        Brigadier General Glover
                        Colonel Butler
                        Lieutenant Colonel Hay
                        Major Talbot
                        Brigade Major Oliver
                        Lieutenant Enos Reeves of the 10th Pennsylvania Regiment is appointed Quarter Master of the same vice
                            Lieutenant Joseph Banks from the 1st Instant.
                        In the publication of the Extracts of the Resolves of Congress of the 3d and 21st of October there was an
                            omission of part of that of the 3d declaring that the retiring officers should be entitled to land at the close of the war
                            agreeable to the resolution of the 16th of September 1776, though the Resolution of the 21st is silent on this Article, the
                            General has no doubt that it remains in force.
                    